994 F.2d 842
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Sherman BROWN, Appellant,v.Larry NORRIS, Acting Director, Arkansas Department ofCorrection; Tommy Hill, Corporal, Arkansas StatePolice, Appellees.
No. 93-1167.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 26, 1993.Filed:  June 8, 1993.

Before BOWMAN, MAGILL and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Sherman Brown, an Arkansas inmate, appeals the district court's1 dismissal, under 28 U.S.C. § 1915(d), of his 42 U.S.C. § 1983 action against Larry Norris, acting Director of the Arkansas Department of Correction, and Tommy Hill, an Arkansas State Police officer.  He alleged that defendants refused to return his personal property;  he sought damages and requested leave to appeal the Arkansas State Claims Commission's decision to dismiss his property claim.


2
Brown's complaint is frivolous because it lacks an arguable basis in law.   See Neitzke v. Williams, 490 U.S. 319, 325 (1989).  The district court correctly determined that Brown could not assert a due process violation because the State of Arkansas provides an adequate post-deprivation remedy through the Arkansas State Claims Commission.  See Ark.  Code Ann. § 19-10-204 (Michie Supp. 1991);  Parratt v. Taylor, 451 U.S. 527, 543-44 (1981);   see also Steffen v. Housewright, 665 F.2d 245, 246-48 (8th Cir. 1981) (per curiam).  We agree with the district court that it lacked jurisdiction to consider Brown's "appeal" from the decision of the Claims Commission.   Cf. Price v. Harris, 722 F.2d 427, 428 (8th Cir. 1983) (per curiam) (holding dismissal of section 1983 action was proper because inmate was merely trying to relitigate value of missing property as determined by Arkansas Claims Commission).


3
Accordingly, we affirm.



1
 The Honorable Susan Webber Wright, United States District Judge for the Eastern District of Arkansas, adopting the report and recommendation of the Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District of Arkansas